A0'245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of1   Ia
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                             (For Offenses Committed On or After November 1, 1987)
                                v.

                       Roberto Bustos-Bustos                                 Case Number: 2:19-mj-8971

                                                                             Melissa Bobrow
                                                                             Defendant's Atto   ~.r



REGISTRATION NO. 84396298
THE DEFENDANT:                                                                         APR - 3 2019
 IZI pleaded guilty to count(s) 1 of Complaint
 D was found guilty to count(-s)----=---------------r--C'-,,,-Tc,e:L~=-f;=.t\f\:=rl=;r~=.~...
                                                                                            JRr::::--~,\_H_nc-FI-c:c-~L~~:7.~~-IIA-r---
                                                                                                                   1
     after a p1ea of not gm"1ty.                                             i'\
                                                                                     ----------·-·=::o-......          ~rY

     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                           Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

  D The defendant has been found not guilty on count(s)
                                                                         --------------------
  0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~TIME SERVED                              D _________ days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, March 27,2019
                                                                          Date of Imposition of Sentence


 Received~                                                                                                   . LEWIS
                                                                                                             ISTRATE JUDGE


 Clerk's Office Copy                                                                                                       2:19-mj-8971
